161 So. 2d 714 (1964)
Willie EVERETT, Appellant,
v.
The STATE of Florida, Appellee.
No. 63-786.
District Court of Appeal of Florida. Third District.
March 17, 1964.
Robert L. Koeppel, Public Defender, and W. Eugene Neill, Asst. Public Defender, for appellant.
James W. Kynes, Jr., Atty. Gen., and Victor V. Andreevsky, Asst. Atty. Gen., for appellee.
Before BARKDULL, C.J., and HORTON and TILLMAN PEARSON, JJ.
PER CURIAM.
This appeal is from an order denying the appellant's motion to vacate or set aside a judgment and sentence pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix.
The appellant's petition in the trial court alleged that he was "without proper counsel * * * at his trial * * *." The appellant was tried, convicted and sentenced in 1936.
We are unaware of any constitutional basis upon which an inquiry could be made into the competency of counsel employed by non-indigent defendants convicted of crimes, nor do we understand that it is one of the functions of Rule 1 to try the competency of such counsel. The record before us demonstrates that the appellant was represented at every phase of his prosecution by counsel of his own choice, from arraignment to sentence. The order appealed is hereby affirmed.
Affirmed.